DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 18 January 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected in the reply filed on 18 October 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). 
Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
a low-mode waveguide supporting no more than 10 lateral modes of propagation, the low-mode waveguide comprising an in-coupler for coupling the image light into the low-mode waveguide and a slab waveguide portion for propagating the image light coupled by the in- coupler wherein the slab waveguide portion comprises an out-coupler configured to out-couple the spectral component of the image light at an angle to a plane of the slab waveguide portion, wherein the angle is dependent on the first wavelength in addition to the accompanying features of the independent claim.   
A close prior art of record is previously discussed reference to Shipton.  Shipton teaches a device including a waveguide including an input and output coupler, the output angle dependent on a grating wavelength.  However, Shipton fails to teach a low-mode waveguide supporting no more than 10 lateral modes of propagation.  In contrast, Shipton teaches the waveguide to support multiple modes in order to propagate in the zigzag pattern as shown in Figure 1A of Shipton.  Although Shipton further teaches the output angle to be dependent on a wavelength, Shipton does not teach the output angle to be dependent on the first wavelength.  Lastly, Shipton fails to teach a display device as currently amended.  Additionally, see Applicant’s Remarks received 18 January 2022, pages 7, 9 and 10.
Therefore, claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TINA M WONG/Primary Examiner, Art Unit 2874